We think we should grant a rehearing on ground 3 of the petition, which alleges that in the Court's opinion we overlooked the fact that by Chapter 20840, Acts of 1941, the Legislature had established as a public policy that, "to prevent further misrepresentations and abuses," no corporate or other form of business venture conducted for profit shall use the word "club" as a name, designation or style, or to do business for profit under any trade name or designation or style which includes the word "club." Violation of the Act is made a criminal offense. The Act expressly exempts from its operative effect all organizations which have used the term "club" continuously for two years prior to June 1, 1941.
While this statute was not discussed in the Court's opinion, it was thought that this Act could not apply here, because the State had granted appellee a charter in 1940 under the corporate name of "Tatem Surf Club, Inc.," as a corporation for profit, and that the right to use such name could not be questioned by any party other than the State itself, in view of the fact that appellee was incorporated by the State some seven months before the Act was adopted. This third ground of the petition raises an important question, however, upon which we think the court should grant a rehearing on briefs to be filed in fifteen and ten days. *Page 414 
WHITFIELD, TERRELL and BUFORD, JJ., concur.
CHAPMAN, THOMAS and ADAMS, JJ., dissent.
                      ON REHEARING GRANTED